Appeal and cross appeal from an order granting in part and denying in part a motion to confirm an arbitration award. The award was made by an architect in connection with disputes arising out of a contract for the construction of a one-story office and factory building for appellant-respondent by respondent-appellant. Said contract incorporated by reference the “ General Conditions of the Standard Form of Agreement of the American Institute of Architects”. Among the matters at issue is the scope of authority granted by the contract to the architect and the American Arbitration Association, respectively, to determine disputes arising thereunder. Order unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.